DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/374,067 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This action is in response to the communications and remarks filed on 01/20/2022. Claims 1, 13, and 24 have been amended. Claims 1-24 have been examined and are pending.
Response to Arguments
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Non-Final Office Action mailed 08/31/2021. After further review of co-pending application 16/166,417 it does not specifically claim or recite the inclusion of a decision boundary created as part of an abnormality detection model. Examiner withdraws the obviousness-type Double Patenting rejection.
Amendment further provides additional functionality, specifically to comparing the updated decision boundary to a certification manifold comprising polytypic bounds on current values of the features of the cyber-physical system; and transmits at least one of the certification signals, normal system status signals, and abnormal system status signals to at least one remote monitoring device, which is significantly more, a computer technology improvement, and subject matter eligible. Claims 1-24 have been rejected under Alice 35 US 101. Examiner withdraws the 101 Alice rejection.  
Applicant's amendments and arguments see pages 23-31 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the claims 1-24 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-24 have been withdrawn.
Examiner’s Amendments

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner's amendment was given via e-mail from Mr. Stephan Filipek (Reg. No. 33,384) on 02/16/2022. The application has been amended as follows:
Please replace claim 1 with:
1. (currently amended)   A method for self-certifying secure operation of a cyber-physical system having a plurality of monitoring nodes, wherein each monitoring node generates a series of current monitoring node values over time representing current operation of the cyber-physical system, comprising: 

generating, by the AI watchdog computer platform utilizing a resilient dimensionality reduction process on the global features extraction data, reduced dimensional data; 
generating, by the AI watchdog computer platform based on the reduced dimensional data, an updated decision boundary; 
comparing, by the AI watchdog computer platform, the updated decision boundary to a certification manifold comprising 
determining, by the AI watchdog computer platform based on the comparison of the updated decision boundary to the certification manifold, that the updated decision boundary is certified; 
determining, by the AI watchdog computer platform based on an anomaly detection process, whether the cyber-physical system is behaving normally or abnormally; [[and]] 
transmitting, by the AI watchdog computer platform, at least one of certificate signals, 
normal system status signals, and abnormal system status signals to at least one remote monitoring 
device;
receiving, by the AI watchdog computer platform from an abnormality detection and localization computer platform, data comprising a current decision boundary of a cyber security system of the cyber-physical system; 
determining, by the AI watchdog computer platform, that the current decision boundary does not satisfy the certified decision boundary; and  
correct the current decision boundary by projecting it onto the certification manifold.
Please cancel claim 2:
2. 	(canceled) 	
Please replace claim 8 with:
13.  	(currently amended)	  A system for self-certifying secure operation of a cyber-physical system having a plurality of monitoring nodes wherein each monitoring node generates a series of current monitoring node values over time representing current operation of the cyber-physical system, comprising:
an abnormality detection and localization computer platform operably connected to a cyber-physical system; and 
an artificial intelligence (AI) watchdog computer platform operably connected to the abnormality detection and localization computer platform and the cyber-physical system, the AI watchdog computer comprising a watchdog processor and a memory, wherein the memory stores executable instructions which when executed cause the watchdog processor to:
obtain global features extraction data by using the output of a local features extraction process of time series data of a plurality of monitoring nodes of a cyber-physical system and a global features extraction process; 
generate, utilizing a resilient dimensionality reduction process on the global features extraction data, reduced dimensional data; 
generate an updated decision boundary based on the reduced dimensional data; 

determine, based on the comparison of the updated decision boundary to the certification manifold, that the updated decision boundary is certified; 
determine, based on an anomaly detection process, whether the cyber-physical system is behaving normally or abnormally; [[and]] 
transmit at least one of certification signals, normal system status signals, and abnormal system status signals to at least one remote monitoring device;
 receiving, by the AI watchdog computer platform from an abnormality detection and localization computer platform, data comprising a current decision boundary of a cyber security system of the cyber-physical system; 
determining, by the AI watchdog computer platform, that the current decision boundary does not satisfy the certified decision boundary; and  
correct the current decision boundary by projecting it onto the certification manifold.

Please replace claim 13 with:
13.  	(currently amended)	  A system for self-certifying secure operation of a cyber-physical system having a plurality of monitoring nodes wherein each monitoring node generates a series of current monitoring node values over time representing current operation of the cyber-physical system, comprising:

an artificial intelligence (AI) watchdog computer platform operably connected to the abnormality detection and localization computer platform and the cyber-physical system, the AI watchdog computer comprising a watchdog processor and a memory, wherein the memory stores executable instructions which when executed cause the watchdog processor to:
obtain global features extraction data by using the output of a local features extraction process of time series data of a plurality of monitoring nodes of a cyber-physical system and a global features extraction process; 
generate, utilizing a resilient dimensionality reduction process on the global features extraction data, reduced dimensional data; 
generate an updated decision boundary based on the reduced dimensional data; 
compare the updated decision boundary to a certification manifold comprising 
determine, based on the comparison of the updated decision boundary to the certification manifold, that the updated decision boundary is certified; 
determine, based on an anomaly detection process, whether the cyber-physical system is behaving normally or abnormally; [[and]] 
transmit at least one of certification signals, normal system status signals, and abnormal system status signals to at least one remote monitoring device;
receiving, by the AI watchdog computer platform from an abnormality detection and localization computer platform, data comprising a current decision boundary of a cyber security system of the cyber-physical system; 
determining, by the AI watchdog computer platform, that the current decision boundary does not satisfy the certified decision boundary; and  
correct the current decision boundary by projecting it onto the certification manifold.
Please cancel claim 14:
14. 	(canceled)
Please replace claim 24 with:
24. 	(currently amended)  A computer system for self-certifying operation of a cyber-physical system, the computer system configured to:
receive global features extraction data, the global features extraction data generated at least in part using the output of a local features extraction process of time series data of a plurality of monitoring nodes of a cyber-physical system; 
generate reduced dimensional data by utilizing a resilient dimensionality reduction process on the global features extraction data; 
generate an updated decision boundary based on the reduced dimensional data;
compare the updated decision boundary to a certification manifold comprising 
determine that the updated decision boundary is certified based at least in part on the comparison of the updated decision boundary to the certification manifold; 

transmit at least one of certification signals, normal system status signals, and abnormal system status signals to at least one remote monitoring device;
 receiving, by the AI watchdog computer platform from an abnormality detection and localization computer platform, data comprising a current decision boundary of a cyber security system of the cyber-physical system; 
determining, by the AI watchdog computer platform, that the current decision boundary does not satisfy the certified decision boundary; and  
correct the current decision boundary by projecting it onto the certification manifold.
Examiner’s Comments
The claims 1, 3-13, and 15-24 are now in condition for allowance.
Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
The following is an examiner's statement of reasons for allowance: 
The closest prior art, as previously recited, Abbaszadeh (2018/0157831 A1) and Gates (2019/0098039 A1); and newly cited Danielson et al (10012988 B2), Mestha et al (20190068618 A1), and Villella et al (20180248904 A1) are also generally directed to teaches a method for self-certifying secure operation of a cyber-physical system having a plurality of monitoring nodes, wherein each monitoring node generates a series of current monitoring node values over time representing current operation of the cyber-physical system, comprising; and a system for self-certifying secure operation of a cyber-physical system having a plurality of monitoring nodes wherein each monitoring node generates a series of current monitoring node values over time representing current operation of the cyber-physical system, comprising: [Abbaszadeh, ¶¶0026 and 0032: system 100 include  "normal space" data source 110 and a "threatened space" data source 120. The normal space data source 110 might store, for each of a plurality of " monitoring nodes" 130 (shown in FIG. 1 as "MN.sub.1," "MN.sub.2," . . . , "MN.sub.N" for "1, 2, . . . , N" different monitoring nodes), a series of normal values over time that represent normal operation of an industrial asset (e.g., generated by a model or collected from actual monitoring node 130 data as illustrated by the dashed line in FIG. 1). ¶0034: one decision boundary may exist in a multi-dimensional space and be associated with a dynamic model]; an abnormality detection and localization computer platform operably connected to a cyber-physical system; [Abbaszadeh, ¶¶0027 and 0030: A user may access the system 100 (a cyber-physical system) via one of the monitoring devices 170 (e.g., a Personal Computer ("PC"), tablet, smartphone, or remotely through a remote gateway connection) to view information about and/or manage threat...provide or receive automatically generated recommendations or results from the threat detection model creation computer 140 (an abnormality detection and localization computer) and/or threat detection computer 150.]; an artificial intelligence (AI) watchdog computer platform operably connected to the abnormality detection and localization computer platform and the cyber-physical system, the AI watchdog computer comprising a watchdog processor and a memory, wherein the memory stores executable instructions which when executed cause the watchdog processor to:  See ¶0030: threat detection computer 150 (an artificial intelligence (AI) watchdog computer platform); ¶¶0076-0077: operations of the methods therein depicted in Fig. 11 where system 600 includes a processor 610 and memory 620; where services 620 in the form of software programs run on the processor 610 implementing specific cyber-security services]; obtaining, by an artificial intelligence (AI) watchdog computer platform using the output of a local features extraction process of time series data of a plurality of monitoring nodes of a cyber-physical system and a global features extraction process, global features extraction data; [Abbaszadeh, See ¶0030: threat detection computer 150 (an artificial intelligence (AI) watchdog computer platform); ¶0033: At S220, a threat detection computer platform may receive the streams of monitoring node signal values; at least one of the current monitoring node feature vectors is associated with principal components, statistical features, deep learning features, frequency domain features, time series analysis features, logical features, geographic or position based locations, and/or interaction features. ¶¶0034 and 0036: A plurality of multi-dimensional decision boundaries; where the system may further localize or analyze an origin of the threat; ¶¶0038 and 0054: Set of multi-dimensional feature vectors may be extracted automatically; trained normal data set used to extract features to create a feature time series]; generating, by the AI watchdog computer platform utilizing a resilient dimensionality reduction process on the global features extraction data, reduced dimensional data; [Abbaszadeh, See ¶0030: threat detection computer 150 (an artificial intelligence (AI) watchdog computer platform);  ¶0038: low dimensional vector space; ¶¶0054-0055: extracts and creates local decision boundaries]; generating, by the AI watchdog computer platform based on the reduced dimensional data, an updated decision boundary; [See  ¶0030: threat detection computer 150 (an artificial intelligence (AI) watchdog computer platform); ¶0038: low dimensional vector space; appropriate decision boundaries; ¶0042: Through decision boundary algorithms 346 may generate a threat model including decision boundaries for various monitoring nodes. Each decision boundary may separate two data sets in a high dimensional space. Examiner interprets these various decision boundaries as update decision boundary.] determining, by the AI watchdog computer platform based on an anomaly detection process, whether the cyber-physical system is behaving normally or abnormally. [Abbaszadeh, See ¶0030: threat detection computer 150 (an artificial intelligence (AI) watchdog computer platform); ¶¶0030 and 0034: Generated recommendations or results from the threat detection model creation computer 140 and/or threat detection computer 150. At s230, each generated current monitoring node feature vector may be compared to a corresponding decision boundary; where the decision boundary separates a normal state from an abnormal state for that monitoring nodes]; comparing, by the AI watchdog computer platform, the updated decision boundary to a certification manifold comprising the features of the cyber-physical system; [Gates, ¶0017: the system processor 128 can perform adjudication to minimize a loss function in order to optimize the assignment of the threat entity and/or non-threat entity by adjusting a decision boundary of the cybersecurity threat hyper-volume for the multidimensional nonlinear manifold clustering. ¶0018: the system processor 128 can compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering, such as at least one of linear clustering, linear manifold clustering, and nonlinear clustering.]; and determining, by the AI watchdog computer platform based on the comparison of the ¶0017: the system processor 128 can perform adjudication to minimize a loss function in order to optimize the assignment of the threat entity and/or non-threat entity by adjusting a decision boundary of the cybersecurity threat hyper-volume for the multidimensional nonlinear manifold clustering. The adjudication boundary adjustment of the cybersecurity threat hyper-volume can improve the separation of threats and non-threats in the entity universe. See also ¶0019: compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering]; determining, by the AI watchdog computer platform, that the current decision boundary does not satisfy the certified decision boundary; [Gates et al 20190098039A1, ¶0012: The CyberSecurity Processor (CSP) 105 of the CyberSecurity Support System (CSSS) 100 can monitor all communications through a network firewall 120; ¶0027: CSP 105 include: system controller 126 that provides the input application sensor metadata, databases, real-time data, interfaces to the system processor 128 as shown in Fig. 1. ¶0038: Fig. 2 shows an example advanced analytics method 200 that include: two branches of the advanced analytics method 200 shown can include data conditioning modules 210 and 220, clustering modules 212 and 222, math model modules 214 and 224, local adjudication modules 216 and 226, respectively, and global adjudication module 230. ¶¶0101-103, 0105 and 0111-0113: The CSSS 100 Nonlinear manifold clustering allows for a reduction of a highly nonlinear problem to a set of locally linear and/or nonlinear decision regions. In at least one embodiment, the clustering modules 212 and 222 can use Monte Carlo insertion with a measure of importance to place the entity into one or more selected cybersecurity threat hyper-volumes within the entity universe. The linear, nonlinear, linear manifold and/or nonlinear manifold clustering can be performed with the clustering modules 212 and 222 to form a set of local metrics for specific cybersecurity decision problems. The formal metric can satisfy Euclidean geometry. The pseudo metric can approximately satisfy conditions for the metric since the decision solution can be a numerical result. Hence, Examiner interprets the clustering modules functionality as part of the determination if a decision boundary satisfies or does not satisfy the nonlinear/linear manifold.] and correcting, by the AI watchdog computer platform, the current decision boundary by projecting it onto the certification manifold. [Gates, ¶0017: the system processor 128 can perform adjudication to minimize a loss function in order to optimize the assignment of the threat entity and/or non-threat entity by adjusting a decision boundary of the cybersecurity threat hyper-volume for the multidimensional nonlinear manifold; ¶¶0045-0046: the system processor 128, implementing the data conditioning modules 210 and 220 to perform the following preprocessing operations that include: ...any corrections, modifications, repairs and/or replacements of noisy, missing or out-of-bounds data.]
However, none of Abbaszadeh, Gates, Danielson, Mestha, and Villella teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 13, and 24.  For example, none of the cited prior art teaches or suggest comparing, by the AI watchdog computer platform, the updated decision boundary to a certification manifold comprising polytypic bounds on current values of the features of the cyber-physical system, in view of other limitations of claims 1, 13, and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
(Zhang 20200242353 A1) teaches systems, methods, and non-transitory computer readable media for generating shift-resilient neural network outputs based on utilizing a dense pooling layer, a low-pass filter layer, and a downsampling layer of a neural network. For example, the disclosed systems can generate a pooled feature map utilizing a dense pooling layer to densely pool feature values extracted from an input. The disclosed systems can further apply a low-pass filter to the pooled feature map to generate a shift-adaptive feature map. In addition, the disclosed systems can downsample the shift-adaptive feature map utilizing a downsampling layer. Based on the downsampled, shift-adaptive feature map, the disclosed systems can generate shift-resilient neural network outputs such as digital image classifications. (¶¶0034, 0084, 0090, 0096, and 0104-0105).
(Mestha et al 20190068618 A1) teaches an industrial asset may be associated with a plurality of monitoring nodes, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. A 
(Villella et al 20180248904 A1) teaches a processing pipeline for supporting machine-learning processes for network monitoring and information management as well as specific analytics for particular use cases. The processing pipeline 500 takes in system data (502) and pre-processes (504) the system data. The system data (502) may include any of the types of data described above including text log files, and categorical data from various sources. The illustrated processing pipeline 500 includes two branches; a data fitting branch (506) where a model is developed for the data and a data transformation branch (508) where the developed model is leveraged to transform live data. For certain event detection use cases, the output of the data transformation branch (508) includes a score (510) (e.g., a threat level score) and an attribution (512). (¶¶0091 and 0093).
(Danielson et al 10012988 B2) teaches systems and methods for controlling a motion of an object from an initial location to a final location within a region while avoiding a set of obstacles located in the region. The systems and methods include 
 (Ganai et al 20100281086 A1) teaches system and method for solving a decision problem having Boolean combinations of linear and non-linear operations includes translating the non-linear real operations using a COordinate Rotation DIgital Computer (CORDIC) method programmed on a computer device into linear operations maintaining a given accuracy. Linear and translated linear operations are combined into a formula. Satisfiablity of the formula is solved using a decision procedure for Boolean combinations of linear operations over integers and reals. (¶¶0005, 0024, and 0032).
(Tsagkaris et al 20180019910 A1) teaches an early warning and recommendation system for proactive management of a wireless broadband network. Without human intervention, the system processes highly heterogeneous network and non-network data and applies unsupervised machine learning to the data to predict and 
Conclusion
                                                                                                                                                                                                     	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sakinah White Taylor/Primary Examiner, Art Unit 2497